PER CURIAM:
David Hill appeals the district court’s order denying his motion for access to documentary exhibits admitted at his criminal trial. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Hill, No. 1:01-cr-00191-CMH-1 (E.D. Va. filed Nov. 17, 2011; entered Nov. 21, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.